IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

STATE FARM FIRE AND CASUALTY
COMPANY,

Plaintiff,
Civil Action No. 1:18-cv-1486

)

)

)

)

)

)

)

)

)

LAWRENCE PONZI, ET AL., )

)

Defendants. )
MEMORANDUM OPINION

THIS MATTER comes before the Court on Plaintiff and
Defendants’ Motions for Summary Judgment.

On December 1, 2016, Karin Sheire was driving her son James
Sheire’s car when she struck a pedestrian, Rosemarie Cruz. Cruz
unfortunately succumbed to her injuries, leaving behind two young
daughters. After the accident, the Estate of Rosemarie Cruz sued
Karin Sheire in Alexandria Circuit Court alleging wrongful death
(the “Underlying Lawsuit”). The Plaintiff subsequently filed this
declaratory judgment action seeking a declaration that there is no
insurance coverage for Karin Sheire and the Underlying Lawsuit
under an umbrella liability insurance policy that Plaintiff issued
to Karin Sheire’s son and daughter-in-law.

At the time of the accident, Karin Sheire was staying with

her son and his wife and children in their Arlington, Virginia
home for a two-week visit. For most of the year, Karin Sheire
resides with her husband in Great Falls, Montana, but with some
regularity, visits her son’s family in Arlington. Since 2012, Karin
Sheire has visited her son two or three times per year, staying on
average two weeks each visit.

The evidence shows that Karin Sheire keeps some of her clothes
and personal belongings at her son and daughter-in-law’s Arlington
home, where she also has her own bedroom and bathroom. While
visiting, Karin Sheire regularly supports her son’s family by
cooking breakfast for her grandchildren, taking her grandchildren
to school, grocery shopping, and cleaning.

In 2002, Karin Sheire immigrated from Germany to the United
States and immediately moved in with her husband in the Great
Falls, Montana home, which they own jointly. She keeps all of her
business, financial, banking, tax, and medical affairs in Montana.
She also keeps personal belongings, furniture, and family
heirlooms in her Montana home.

Karin Sheire also uses her Great Falls, Montana address in
connection with her bank accounts, car registration, car
insurance, pension, credit cards, doctors, health insurance, life
insurance, cellphone account, and utilities. She also uses her
Montana address as her official address with the United States for
immigration purposes and for filing state and federal taxes. Karin

Sheire has a Montana issued driver’s license, and after the
accident, she returned to Montana and retained a Montana attorney
in connection with the accident.

At the time of the accident, James Sheire and his wife Heather
Sheire were the named insureds under two insurance policies issued
by Plaintiff: a Personal Auto Liability Policy (the “Primary
Policy”) and a Personal Liability Umbrella Policy (the “Umbrella
Policy”). After Cruz’s estate brought the Underlying Lawsuit,
Karin Sheire sought coverage under both policies.

The Primary Policy provides $250,000 in coverage per person
for, in relevant part, “‘bodily injury’ or ‘property damage’ for
which any ‘insured’ becomes legally responsible because of an auto
accident.” Under the Primary Policy, “insured” means “any person
using ‘your covered auto.’” Plaintiff did not contest coverage for
the Underlying Lawsuit under the Primary Policy and has tendered
its $250,000 applicable limit.

The Umbrella Policy provides up to $1 million in additional
insurance coverage in excess of the Primary Policy’s applicable
limit, “if a claim is made or suit is brought against an insured
for damages because of a loss for which the insured is legally
liable and to which this policy applies[{.]” Significantly, the
Umbrella Policy defines “insured” differently than the Primary
Policy. The Umbrella Policy defines “insured” to mean, in relevant
part, “you and your relatives whose primary residence is your

household.” “You” is defined to mean the Named Insureds, James and
Heather Sheire. In this declaratory judgment action, Plaintiff
argues that there is no coverage for Karin Sheire or the Underlying
Lawsuit under the Umbrella Policy because Karin Sheire does not
qualify as an “insured” under the Umbrella Policy. In particular,
Plaintiff argues that Karin Sheire is not an “insured” because her
“primary residence” was not, at the time of the accident, James
and Heather Sheire’s household. The parties agree that the sole
issue on their cross-motions for summary judgment is whether Karin
Sheire qualifies as an “insured” under the Umbrella Policy.

Under Federal Rule of Civil Procedure 56, a court should grant
summary judgment if the pleadings and evidence show that there is
no genuine dispute as to any material fact and that the moving
party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56; see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In

 

reviewing a motion for summary judgment, the court views the facts
in the light most favorable to the non-moving party. See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Once a motion

 

for summary judgment is properly made, the opposing party has the
burden to show that a genuine dispute of material fact exists. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 

586-87 (1986). This Court finds this case is ripe for summary
judgment.
Because the Umbrella Policy was “issued or delivered” to James

and Heather Sheire in Virginia, the parties agree that Virginia
law governs its interpretation. Buchanan v. Doe, 431 S.E.2d 289,
291 (Va. 1993) (“the law of the place where an insurance contract
is written and delivered controls issues as to its coverage.”).
The parties disagree, however, as to whether Defendants have the
burden of establishing that coverage exists under the Umbrella
Policy. The parties agree that the burden is normally on a
policyholder to bring himself within the terms of the policy, but
Defendants argue that because the party seeking coverage here is
the claimant and not the policyholder, the claimant’s burden is
only “technical.”

Where a third-party tort claimant seeks coverage from an
insurer, it must stand in the shoes of the policyholder. Erie Ins.
Exch. V. Meeks, 288 S.E.2d 454, 456-57(Va. 1982). Virginia law is
also clear that the party seeking coverage bears the initial burden

of proving that it is entitled to coverage. Bohreer v. Erie Ins.

 

Grp., 475 F.Supp.2d 578, 585 (B.D. Va. 2007) (emphasis added).
This threshold burden does not shift to an insurer because it filed

a declaratory judgment action. TRAVCO Ins. Co. v. Ward, 715 F.

 

Supp. 2d 699, 706-07 (E.D. Va. 2010). Based on these well-settled
principles, the Defendants have the initial burden of bringing
themselves “within the terms” of the Umbrella Policy.

The dispositive issue in this case is whether Karin Sheire is
an “insured” under the Umbrella Policy, and the answer turns on

whether her “primary residence” was her son’s “household.”
Defendants advance two primary arguments as to why Karin Sheire’s
“primary residence” was her son’s household on the date of the
accident. First, Defendants argue that the phrase “primary
residence” is not to be confused with a “permanent” residence, and
because “primary” may mean “most important,” the evidence shows
that Karin’s “most important” residence was her son’s Arlington
home. Second, Defendants alternatively argue that the phrase
“primary residence” is ambiguous and should be construed against

Plaintiff and in favor of coverage. Va. Farm Bureau Mut. Ins. Co.

 

v. Hodges, 385 S.E.2d 612, 614 (Va. 1989) (“We construe insurance
policies in favor of coverage if their language is ambiguous.”).
While there does not appear to be any Virginia law
interpreting the phrase “primary residence” in an insurance
policy, case law interpreting the similar phrase “residen[t] of a
household” is instructive. In Patterson, the Virginia Supreme
Court decided whether a motorist, William Patterson, was a
“resident of the same household” as his father for purposes of

auto insurance coverage. Allstate Ins. Co. v. Patterson, 344 S.E.2d

 

890, 891 (Va. 1986). At the time of the accident, Patterson had
been traveling with a motorcycle gang for two years, keeping many
of his personal items at his father’s home while he was on the
road and staying in various gang clubhouses across Virginia.

Patterson, 344 S.B.2d at 891-92.
Interpreting the phrase “resident of the same household,” the
Patterson court first recognized that the word “household”
connotes “a more settled or permanent status.” Id. at 892. The
court also explained that “whether the term ‘household’ or ‘family’
is used, the term embraces a collection of persons as a single
group, with one head, living together, a unit of permanent and
domestic character, under one roof; a ‘collective body of persons
living together within one curtilage, subsisting in common and
directing their attention to a common object, the promotion of
their mutual interest and social happiness.’” Id. While a person’s
“intent” is also important in determining whether he or she
qualifies as a resident of a particular household, the Patterson
court further stated that conduct can belie intent. Id. at 893
(“while a person’s intention to become a member of particular
household need not be coupled with continuous residence, the
intention must be accompanied by a reasonable degree of regularity
in the person’s residential contacts with the household; casual,
erratic contacts are not sufficient.”). Applying this
understanding, the Virginia Supreme Court reversed the trial court
and held that Patterson was not a “resident of his father’s
household on the date of the accident.” Id. at 893.

Although the precise phrase used in the Umbrella Policy —
“primary residence” — was not at issue in Patterson, the Virginia

Supreme Court’s interpretation of the words “resident” and
“household” is instructive. Plaintiff contends that Defendants
cannot establish that Karin Sheire was a resident of her son’s
household, let alone that it was her “primary residence.” Plaintiff
argues that the evidence shows that Karin Sheire keeps almost all
of her personal belongings, banking, tax, medical, and financial
records in her Great Falls, Montana home. Plaintiff also argues
that the evidence shows that, while Karin Sheire has visited her
son in Arlington with some regularity, she spends an overwhelming
Majority of her time in her Great Falls, Montana home with her
husband, where she has lived since immigrating from Germany in
2002.

The Court agrees with Plaintiff - the evidence shows that
Karin Sheire’s “primary residence” is not her son’s household.
Although Defendants argue that the phrase is ambiguous and should
be interpreted in favor of coverage, the Court finds that the
phrase is unambiguous and self-defining. And although Karin Sheire
may have “intended” that her son’s home was her “primary
residence,” her conduct and actions belie that intent. See id.
Karin Sheire spent the vast majority of her time living with her
husband in her Great Falls, Montana home, where she has lived since
immigrating to the United States. She keeps almost all of her
belongings there, including her family’s heirlooms. While being
questioned by police after the accident, Karin Sheire stated that

her address was Great Falls, Montana. And shortly after the
accident, Karin Sheire did return home and retained a Montana-
based attorney. Because the evidence shows that Karin Sheire’s
“primary residence” was not her son’s Arlington home, the Court
finds that Karin Sheire does not qualify as an “insured” under the
Umbrella Policy.

For the forgoing reasons, this Court finds that Plaintiff is

entitled to summary judgment. An appropriate order shall issue.

~

Cte tke >n. Atelte..

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

 

Alexandria, Virginia
December 20, 2019
